Order entered October 6, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01110-CV

                            IN RE ANN STOKLEY, Relator

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-03285

                                        ORDER
                     Before Justice Lang-Miers, Stoddart and Whitehill

      Before the Court is relator’s motion for reconsideration. We DENY the motion.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE